          Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 1 of 14


1    RACHELE R. BYRD (190634)                        STEVE W. BERMAN (pro hac vice)
     BRITTANY N. DEJONG (258766)                     ROBERT F. LOPEZ (pro hac vice)
2    WOLF HALDENSTEIN ADLER                          HAGENS BERMAN SOBOL
      FREEMAN & HERZ LLP                              SHAPIRO LLP
3    750 B Street, Suite 1820                        1301 Second Ave., Suite 2000
     San Diego, CA 92101                             Seattle, WA 98101
4    Telephone: 619/239-4599                         Telephone: (206) 623-7292
     Facsimile: 619/234-4599                         Facsimile: (206) 623-0594
5    byrd@whafh.com                                  steve@hbsslaw.com
     dejong@whafh.com                                robl@hbsslaw.com
6
     MARK C. RIFKIN (pro hac vice)                   SHANA E. SCARLETT (SBN 217895)
7    MATTHEW M. GUINEY (pro hac vice)                BENJAMIN J. SIEGEL (SBN 256260)
     WOLF HALDENSTEIN ADLER                          HAGENS BERMAN SOBOL
8      FREEMAN & HERZ LLP                             SHAPIRO LLP
     270 Madison Avenue                              715 Hearst Avenue, Suite 202C
9    New York, NY 10016                              Berkeley, CA 94710
     Telephone: 212/545-4600                         Telephone: (510) 725-3000
10   Facsimile: 212/545-4677                         Facsimile: (510) 725-3001
     rifkin@whafh.com                                shanas@hbsslaw.com
11   guiney@whafh.com                                bens@hbsslaw.com
12   Interim Class Counsel for the                   Interim Class Counsel for the
     Consumer Plaintiffs                             Developer Plaintiffs
13
     [Additional counsel appear on signature page]
14                                    UNITED STATES DISTRICT COURT
15                                NORTHERN DISTRICT OF CALIFORNIA
16                                          OAKLAND DIVISION
17
     In re Apple iPhone Antitrust Litigation          CASE NO. 4:11-cv-06714-YGR
18
                                                      FURTHER JOINT CASE MANAGEMENT
19                                                    STATEMENT

20

21

22

23   DONALD R. CAMERON, et al.,                       CASE NO. 4:19-cv-03074-YGR

24                      Plaintiffs,

25           v.                                       DATE:          October 19, 2020
                                                      TIME:          9:30 a.m.
26   APPLE INC.,                                      JUDGE:         Hon. Yvonne Gonzalez Rogers
                                                      CTRM:          1 – 4th Floor
27                      Defendant.

28


                                FURTHER JOINT CASE MANAGEMENT STATEMENT
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
          Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 2 of 14


1           Plaintiffs in the related App Store actions, including Plaintiffs Robert Pepper, Stephen H.
2    Schwartz, Edward W. Hayter, and Edward Lawrence, plaintiffs in In re Apple iPhone Antitrust Litigation,

3    Case No. 4:11-cv-06714-YGR (collectively, “Consumer Plaintiffs”); Plaintiffs Donald R. Cameron and
     Pure Sweat Basketball, Inc., 1 plaintiffs in Cameron, et al. v. Apple Inc., Case No. 4:19-cv-03074-YGR
4
     (collectively, “Developer Plaintiffs”); and Defendant Apple Inc. (“Defendant,” and with Consumer
5
     Plaintiffs and Developer Plaintiffs, the “Parties”), by and through their respective counsel, hereby submit
6    this Further Joint Case Management Statement in advance of the October 19, 2020 Case Management
7    Conference.
8           Unless otherwise stated herein, the Parties’ positions on the topics discussed in the initial Joint

9    Case Management Statements, submitted on September 30, 2019, and Further Joint Case Management
     Statements submitted on January 6, 2020, and July 28, 2020, remain unchanged. See Consumer ECF
10
     Nos. 174, 196, 216; Developer ECF Nos. 54, 82, 99. Per this Court’s Standing Order in Civil Cases, ¶ 6,
11
     the Parties submit the following updates.
12
     1.     MOTIONS
13          There are no pending motions at this time. However, the Parties reserve the right to file
14   discovery-related motions with Magistrate Judge Thomas S. Hixson, as directed by the Court, should
15   certain outstanding discovery disputes remain unresolved.
            Pursuant to the Parties’ Stipulation and Order Modifying Schedule, the Consumer and
16
     Developer Plaintiffs have been working diligently toward filing their respective motions for class
17
     certification by February 3, 2021, and the Parties presently anticipate filing their motions for summary
18
     judgment (if any) by the Court-ordered deadline. However, the Plaintiffs note that due to discovery-
19   related issues among the Parties—including but not limited to proceedings in the related Epic Games,
20   Inc. v. Apple Inc. matter—they likely will need to seek an extension of the current class-certification
21   motions deadline by way of proposed stipulation or motion.

22          Among the reasons for an extension is the desirability of coordinating depositions of certain
     witnesses that Plaintiffs anticipate Epic seeking to depose as well. Given that Epic only recently filed
23
     its case, it appears to Plaintiffs that Epic will require time to catch up to Plaintiffs in document review
24
     and analysis and other discovery efforts. Plaintiffs note that during the September 28, 2020 hearing on
25   Epic’s motion for preliminary injunction, Apple’s counsel indicated that “Epic proposes that all
26   depositions take place between January 4th and February 5th whereas we [Apple] would extend that
27
     1
            Because the Developer Plaintiffs and Apple are in the process of dismissing Barry Sermons
28   from the developer case, Mr. Sermons has not participated in the preparation of this Further Joint Case
     Management Statement.
                                                     -1-
                                FURTHER JOINT CASE MANAGEMENT STATEMENT
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
            Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 3 of 14


1    by about three more weeks.” Epic v. Apple Prelim. Inj. Hearing Trans. at 98. Apple’s counsel also
2    noted that Epic had indicated to it that it “intend[s] to take at least the ten depositions permitted under

3    the rules.” Id. As Apple’s counsel put it, “having documents produced by early January followed by
     what we have is about seven weeks of deposition discovery to us seems like the practical and realistic
4
     approach and one that can actually be achieved.” Id.
5
             Given the foregoing, Plaintiffs will discuss with Apple (and Epic) a corresponding extension of
6    the class-certification deadlines in their own cases—probably to a date in April 2021. They hope to be
7    able to present a stipulation to the Court in advance of the case management conference scheduled for
8    October 19, 2020.

9            Apple’s Statement:
             Apple also reserves the right to raise by motion any matters posed by new developments in the
10
     law.
11
     2.      AMENDMENT OF PLEADINGS
12
             a.     Consumer Plaintiffs’ Amendments
13           On September 17, 2020, the Court entered an order granting Consumer Plaintiffs leave to file a
14   Third Amended Complaint, which was deemed filed on that date, and directed Apple to file an
15   Amended Answer within thirty (30) days of that date, or by October 19, 2020. Consumer ECF No.
     229. Consumer Plaintiffs do not at this time anticipate further amending their pleadings.
16
             b.     Potential Amendment of Developer Plaintiff Complaint to Reach Foreign
17                  Transactions
18           As noted in the previous Further Joint Case Management Statement, the Developers and the

19   Defendant identified a dispute relating to Apple’s view that certain developer transactions “involv[e]
     trade or commerce with foreign nations” within the meaning of the Foreign Trade Antitrust
20
     Improvement Act, 15 U.S.C. § 6a (“FTAIA”).
21
             Developers and the Defendant have conferred further with regard to this matter, and they may
22
     have identified a jointly acceptable accommodation in principle that would resolve the matter. These
23   parties are in the process of working out the details, which would involve a proposed stipulation to the
24   Court to place these transactions into a second phase of proceedings. Because this proposal may entail
25   an agreed amendment of the Developers’ complaint, these parties thought it best to alert the Court to

26   this proposed resolution as they continue to work through the details.
             Additionally, Developer Plaintiffs believe that further public developments and the ongoing
27
     review and analysis of Apple’s productions in discovery may augur in favor of amendments to the
28
     current operative developer complaint. The Developers are in the process of analyzing these factors
                                                        -2-
                                FURTHER JOINT CASE MANAGEMENT STATEMENT
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
          Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 4 of 14


1    now, and are also doing so in light of the possible amendment referenced in the previous paragraph. In
2    the event the Developers decide to seek to amend, they will first propose to the Defendant that it agree

3    that the Developers may file an amended complaint.
            Apple’s Statement:
4
            Developer Plaintiffs’ complaint pleads no basis for claims concerning foreign transactions or
5
     for seeking discovery about such transactions. Nor could the Complaint be amended to plead a valid
6    basis for such claims under the FTAIA (or under California law). As noted, however, Apple has agreed
7    to discuss the possibility entering into a stipulation with Developer Plaintiffs that would defer any
8    litigation or discovery concerning transactions through Apple’s foreign storefronts. Apple remains in

9    discussions with Developer Plaintiffs to determine if such a stipulation is feasible.
     3.     DISCOVERY
10
            Plaintiffs’ Statement:
11
            Consumer Plaintiffs served Apple with their first set of Requests for Production of Documents
12
     (“RFPs”) on October 10, 2019, and Developer Plaintiffs served Apple with their first set of RFPs on
13   October 17, 2019. Apple served responses and objections to those RFPs on November 12, 2019 and
14   November 18, 2019, respectively. The Parties have met and conferred extensively, and continue to
15   meet and confer, regarding Apple’s responses and objections to Plaintiffs’ RFPs. Apple has not yet
     substantially completed its document production from current custodians, nor has it substantially
16
     completed data production, though both were supposed to be done by July 31, 2020. Most recently,
17
     Apple made a substantial production of approximately 1.75 million pages of documents on September
18
     20, 2020.    Consumer Plaintiffs and Developer Plaintiffs continue to review Apple’s document
19   production, including for purposes of identifying deficiencies, and expect that Apple will continue to
20   produce substantial volumes of documents and data.
21          On September 1, 2020 Consumer Plaintiffs served Apple with a second set of RFPs, and on

22   October 1, 2020, Apple served responses and objections to those RFPs. Those responses and objections
     did not indicate that Apple would be producing any documents pursuant to Consumer Plaintiffs’
23
     requests. Consumer Plaintiffs are beginning the meet-and-confer process regarding Apple’s responses
24
     and objections, but they anticipate they may need to seek Magistrate Judge Hixson’s assistance in
25   resolving this discovery dispute.
26          There are several outstanding issues between and among the Parties, as well as other issues
27   involving non-party discovery, including but not limited to the following: (a) discovery of important

28   information and data related to the App Store, including Apple’s production of documents identifying

                                                       -3-
                               FURTHER JOINT CASE MANAGEMENT STATEMENT
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
          Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 5 of 14


1    the fields in its transactional database(s) and its transactional and cost and expense data; (b) Apple’s
2    production of documents to the Plaintiffs which it has produced to governmental bodies, including the

3    House Judiciary Committee; (c) Apple’s production of foreign transaction-related data; (d) discovery
     from non-party recipients of document request subpoenas; and (e) entry of an ESI protocol.
4
             In light of the serious, time-sensitive nature of these matters, including longstanding disputes,
5
     Plaintiffs have provided this non-exhaustive list. They will continue to meet and confer with Apple in
6    good faith on all open issues. However, it is possible that they may need to bring some of these, or
7    others, to Magistrate Judge Hixson for resolution.
8            Furthermore, the Plaintiffs have at all times remained mindful of the COVID-19 crisis, and they

9    have expressed to Apple their continued willingness to consider modifications to the schedule based
     on COVID-related disruptions.         Moreover, Plaintiffs themselves have suffered COVID-related
10
     disruptions. And the timing of various events in the discovery process are also cause for concern. For
11
     this reason, too, Plaintiffs wish to flag these issues for the Court, in the event a request for an extension
12
     to the schedule becomes necessary in their view.
13           Apple’s Statement:
14           Apple served Consumer and Developer Plaintiffs with its first sets of RFPs on October 17, 2019.
15   Consumer and Developer Plaintiffs served responses and objections to those RFPs on November 18,
     2019. The Parties have met and conferred extensively, and continue to meet and confer, regarding
16
     Plaintiffs’ responses and objections to Apple’s RFPs. Apple continues to review Plaintiffs’ document
17
     productions, including to identify deficiencies, in addition to issues about which it has already met and
18
     conferred with Plaintiffs.
19           Apple informed Plaintiffs on February 10, 2020 that it anticipated substantially completing its
20   custodial document and data productions by July 31, 2020. Contrary to Plaintiffs’ statement, and
21   notwithstanding disruptions related to the COVID pandemic, Apple did substantially complete its large

22   custodial document production by July 31, producing approximately 3.59 million documents (7.18
     million pages). 2 Since July 31, Apple has produced approximately 108,000 additional documents (1.9
23
     million pages). Apple will continue to produce comparatively small numbers of documents responsive
24
     to Plaintiffs’ RFPs in order to fully satisfy Apple’s discovery obligations.
25

26

27   2
            While Plaintiffs attempt to make much out of the relatively large number of pages in Apple’s
     production on September 20, 2020, the truth is that that production contained a relatively small number
28   of documents. However, a subset of about 23,000 of those documents, containing relatively small
     amounts of responsive information, take up some 1.5 million pages due to their HTML formatting.
                                                      -4-
                                  FURTHER JOINT CASE MANAGEMENT STATEMENT
                                   CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
          Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 6 of 14


1           There are no discovery issues in this litigation that require the Court’s attention at this time.
2    Over the past year of litigation, the parties have successfully resolved all discovery disputes without

3    the Court’s intervention. But in the event the parties reach an impasse, Apple is mindful that discovery
     disputes should be presented to Magistrate Judge Hixson in the first instance.
4
            a.      Data discovery issues
5
            Plaintiffs’ Statement:
6           To date, Apple has produced two samples of its structured data in response to Plaintiffs’ October
7    17, 2019 RFPs. Plaintiffs were hopeful that Apple’s ultimate data production would be completed by
8    July 31, 2020, per Apple’s previous representations, but that has not occurred. 3 Plaintiffs had requested

9    a data sample from Apple for several months for the purpose of assessing the form and completeness
     of Apple’s data. Apple first provided a sample on July 23, 2020, and later provided another much
10
     larger sample on September 6, 2020 in response to issues Plaintiffs identified with the first sample. 4
11
            Over Plaintiffs’ objections, Apple has taken the position that it will only produce data from its
12
     transactional database once (i.e., it will not supplement the production). This is especially troubling in
13   light of the fact that Apple has refused to provide Plaintiffs with a list of all fields available in its
14   databases. See infra. Plaintiffs and Apple are meeting and conferring about several issues with regard
15   to the ultimate production of data; most recently, Plaintiffs have provided Apple with detailed feedback
     on the data in Apple’s second sample and are awaiting responses to their questions and comments
16
     before receiving production of the full dataset.
17

18
     3
19           In their May 27, 2020 joint Stipulation and [Proposed] Order Modifying Schedule, the Parties
     stated that “Defendant communicated to Consumer Plaintiffs and Developer Plaintiffs on February 10,
20   2020 and thereafter that it expects to substantially complete production of documents and data in July
     2020 but was hoping to do so sooner, and on April 23, 2020 stated that it would substantially complete
21   production by July 31, 2020.” See Developer ECF No. 92 at 1. In the July 28, 2020 Joint Further Case
     Management Statement, Apple stated, “Apple has long been clear that it anticipates substantially
22   completing its productions by July 31. Apple will have substantially completed its large custodial
     document production by that date and still anticipates that it will substantially complete data production
23   then or shortly thereafter.” See Developer ECF No. 99 at 5; Consumer ECF No. 216 at 5.
24   4
            Apple contends that “Plaintiffs requested for the first time on July 9, 2020 that the transactional
     data be split into multiple relational tables for production.” This is not consistent with the record of
25   communication between the parties. Beginning in February 2020, Plaintiffs repeatedly requested that
     Apple more clearly specify the manner in which its data was stored, as well as the manner in which it
26   intended to produce that data—but received no response. It was only on July 23, 2020, that Apple first
     produced a long-sought sample of transactional data for Plaintiffs’ review, thus preventing them from
27   sooner assessing (and objecting to) the format of production. Since that time, the parties have met and
     conferred extensively on this issue, which crucially affects their experts’ ability to analyze the data,
28   and appear to be nearing resolution of their disputes, although a significant number of such disputes
     remain.
                                                        -5-
                               FURTHER JOINT CASE MANAGEMENT STATEMENT
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
          Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 7 of 14


1           Apple’s Statement:
2           As noted, Apple communicated to Plaintiffs on February 10, 2020 that it anticipated

3    substantially completing its productions by July 31. In the months that followed the February 10
     discussion, the parties met and conferred in anticipation of an immense production of transactional data.
4
     After Apple had spent significant time and effort to identify and prepare for production many billions
5
     of records across a large number of data fields, Plaintiffs requested for the first time on July 9, 2020,
6    that the transactional data be split into multiple relational tables for production. Apple informed
7    Plaintiffs that this process would require significant engineering work to assemble the tables, conduct
8    quality control, and otherwise prepare the data for production. On July 23, 2020, Apple produced to

9    Plaintiffs a sample of 100,000 rows of transactional data in “flat” form as opposed to relational tables.
     On August 2, 2020, Apple provided Plaintiffs with a document, created for them, to explain the
10
     meanings of values in data fields included in the sample production.
11
            In an email on Monday, August 10 (following a phone conversation on Friday, August 7),
12
     Plaintiffs asked Apple to make a second sample production, this time with 100 million records in
13   relational tables. Apple agreed on August 14 to produce this second, massive sample, and did so on
14   Sunday, September 6. On September 29, 2020, Plaintiffs sent Apple a 12-page letter asking questions
15   about the second sample production (many of which Apple had already answered in prior
     correspondence) and also making over a dozen brand new requests for additional data found nowhere
16
     in their RFPs and based not on new information in Apple’s sample production but on information that
17
     had apparently been accessible to Plaintiffs over the many months of meet-and-confer discussions.
18
     Apple responded to Plaintiffs’ letter on October 12.
19          Apple is working, in light of these developing and shifting demands, to produce the enormous
20   amount of data requested by the Plaintiffs in an efficient manner, as demonstrated by the two large
21   sample sets produced to Plaintiffs after substantial effort. However, given the significant engineering

22   and other resources required to gather and produce this data, it is not in any way proportional—and
     Apple will not agree—to go through this process again.
23
                    i.      Data fields
24
            Plaintiffs’ Statement:
25          Apple has unilaterally chosen and provided Plaintiffs with a list of proposed fields for
26   production from its databases based on what it views as relevant to the Plaintiffs’ claims. However,
27   significant ambiguity remains as to the proposed data fields the production will contain. Plaintiffs have

28   requested that Apple identify and describe its databases with responsive data, and produce a complete

                                                       -6-
                               FURTHER JOINT CASE MANAGEMENT STATEMENT
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
          Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 8 of 14


1    list of all fields in those databases. Plaintiffs believe that this will better allow the Parties to identify
2    fields not identified by Apple that contain relevant and responsive data. These are important matters,

3    to ensure that data is produced in an efficient manner and so as to minimize the burden on Apple
     through as few productions of data as possible. Plaintiffs will continue to meet and confer with Apple
4
     accordingly.
5
             Apple’s Statement:
6            Plaintiffs have indeed requested many times that Apple provide to them information about
7    Apple’s data fields that are not relevant to any of the claims or defenses in this case. Such requests are
8    obviously well outside the scope of permissible discovery under the Federal Rules. Fed. R. Civ. P.

9    26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
     party’s claim or defense and proportional to the needs of the case . . . .”) In accordance with the Federal
10
     Rules and the long-established process of discovery in civil litigation, Apple has worked diligently to
11
     conduct a reasonable search for materials in its custody and control that are responsive to Plaintiffs’
12
     RFPs and relevant to their claims or Apple’s defenses. Apple has repeatedly told Plaintiffs that it is
13   not obligated to provide Plaintiffs with information or material not relevant to the claims and defenses
14   at issue. Id.
15                   ii.     Cost and expense data
             Plaintiffs’ Statement:
16
             Apple has indicated that after searching, it has found no structured cost and expense databases
17
     for the App Store, i.e., databases capturing or related to the costs and expenses Apple incurs or purports
18
     to incur in connection with the App Store. Instead, Apple has indicated that all such material is in the
19   hands of custodians, rather than in a database or central file. After numerous requests from Plaintiffs,
20   Apple’s production September 20, 2020 contained a substantial amount of documents with critical cost
21   and expense information. However, Plaintiffs have identified for Apple several types of cost and

22   expense documents that they believe exist (or at least existed at some point) that have not been produced.
     Plaintiffs are waiting for Apple’s response to their latest meet and confer correspondence on this critical
23
     and concerning issue. The Parties are also continuing to meet and confer regarding all locations where
24
     documents (or other media) with relevant cost and expense information may be located, including in
25   central files and custodial files. Finally, Apple has not provided the identities of the referenced
26   custodians to Plaintiffs, and disputes may arise as to the comprehensiveness of the custodians identified
27   and files searched.

28

                                                         -7-
                                FURTHER JOINT CASE MANAGEMENT STATEMENT
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
          Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 9 of 14


1           Apple’s Statement:
2           Apple continues working to produce documents responsive to Plaintiffs’ RFPs in accordance

3    with its responses and objections to those RFPs. Apple’s counsel has diligently investigated the
     location of cost and expense materials requested by Plaintiffs, and over the course of the meet and
4
     confer process, Apple has identified and produced additional materials in this category. Apple will
5
     continue to meet and confer with Plaintiffs on this subject.
6           b.      Production of documents produced to governmental agencies
7           Plaintiffs’ Statement:
8           Among their requests for documents that Apple has produced (or will produce) to governmental

9    agencies, Plaintiffs have requested documents Apple produced to the House Judiciary Committee
     pursuant to the Committee’s September 13, 2019 letter to Apple CEO Tim Cook. The Committee’s
10
     document requests are related to an investigation into competition in digital markets. 5 Apple has long
11
     indicated that it is willing to produce a limited set of documents it deems relevant to this case, 6 and it
12
     has advised that it began to produce such documents with its May 7, 2020 tranche. Plaintiffs continue
13   to seek production of all such requested documents, including documents that Apple has produced to
14   the European Commission as part of the Commission’s recently announced investigation into Apple’s
15   practices. Apple has objected to producing any documents concerning investigations by foreign
     governments or regulatory bodies. As with other matters referenced in this report, if the Parties cannot
16
     resolve their differences via the meet-and-confer process, Plaintiffs will need to bring this matter to
17
     Magistrate Judge Hixson for resolution.
18
            Apple’s Statement:
19          Apple has produced to Plaintiffs documents relevant to the claims and defenses at issue in this
20   litigation that were produced to the House Judiciary Committee pursuant to the Committee’s September
21   13, 2019 letter. As discussed above, Apple has maintained its position that Plaintiffs are not entitled

22   to discovery into matters that are not relevant to the claims or defenses in this litigation, including
     foreign transactions or foreign governments’ investigations relating to those foreign transactions.
23

24

25   5
              See
26   https://judiciary.house.gov/sites/democrats.judiciary.house.gov/files/documents/apple%20rfi%20-%2
     0signed.pdf. The Committee released its “Majority Staff Report and Recommendations” on October
27   6, 2020.           See, e.g., https://int.nyt.com/data/documenttools/house-antitrust-report-on-big-
     tech/b2ec22cf340e1af1/full.pdf (last accessed Oct. 8, 2020).
28   6
              Apple and Plaintiffs have not yet agreed as to the scope of Apple’s production.

                                                        -8-
                                FURTHER JOINT CASE MANAGEMENT STATEMENT
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
         Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 10 of 14


1           c.      Production of foreign transactional data
2           Plaintiffs’ Statement:

3           Plaintiffs have been for many months meeting and conferring with Apple over its refusal to
     produce international transactional data responsive to Developer Plaintiffs’ RFP, and Consumer
4
     Plaintiffs put Apple on notice as early as April 1, 2020, that they too need the international transactions
5
     data. On July 16, 2020 Apple indicated to the Developer Plaintiffs that it will not produce data related
6    to its foreign App Store storefronts. When Consumer Plaintiffs attempted to meet-and-confer regarding
7    Apple’s refusal to produce international transactional data, Apple indicated on August 11, 2020 that
8    Consumer Plaintiffs had not propounded “any RFP whatsoever . . .                regarding production of

9    transactional data.” Therefore, Consumer Plaintiffs served Apple on September 1, 2020 with a second
     set of RFPs, which included a request for documents setting forth all transactional data concerning the
10
     distribution and sale of digital products in Apple’s app store, including transactional data from U.S.
11
     and foreign storefronts. Apple’s response was to make several objections and to state that it would
12
     produce what it is producing in response to Developer Plaintiffs’ request for production for
13   transactional data. As Consumer Plaintiffs have explained to Apple, the international data is relevant
14   to the profitability of the apps, and Consumer Plaintiffs have offered to narrow the request to data
15   sufficient to show the aggregate global revenues by app by month. Consumer Plaintiffs have continued
     to meet-and-confer with Apple on this issue and may need to bring it before Magistrate Judge Hixson.
16
            As for the Developers, per the above comments in Section 2.b, these plaintiffs may have reached
17
     an accommodation in principle with Apple and will continue to work with Apple on papers to present
18
     to the Court apprising it of their proposal and seeking to defer action as to these App Store foreign-
19   storefront-related transactions specifically to a Phase 2 of these proceedings. However, if these Parties
20   cannot come to final terms on their agreement-in-principle, or in the event the Court should decline to
21   agree to their proposal, then this matter will remain an open dispute for these parties that they will seek

22   to resolve voluntarily. If they cannot do so, then the Developers anticipate bringing the dispute to
     Magistrate Judge Hixson for resolution.
23
            Apple’s Statement:
24
            As Apple informed Developer Plaintiffs over five months ago, it does not intend to produce
25   transactional data for sales through the App Store’s foreign storefronts because (1) plaintiffs’
26   Complaint, which is limited to an alleged “U.S. market” did not plead any basis for this data; (2) the
27   FTAIA bars recovery for sales made through foreign storefronts; and (3) producing this (irrelevant)

28   data would exponentially increase the already significant burden on Apple. As noted, Apple and the

                                                        -9-
                                FURTHER JOINT CASE MANAGEMENT STATEMENT
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
         Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 11 of 14


1    Developer Plaintiffs are discussing the possibility of entering into a stipulation that would defer
2    litigation of any claims related to foreign transactions.

3           Almost a year after serving their first set of RFPs, on September 1, 2020, Consumer Plaintiffs
     served the first RFP to expressly seek foreign transactional data. Foreign transactional data is wholly
4
     irrelevant to Consumer Plaintiffs’ recently amended claims, which are allegedly being pursued on
5
     behalf of a putative class of “persons in the United States” and relate to a “national” geographic market.
6    Compl. at ¶¶ 62, 75. Apple continues to meet and confer with both sets of Plaintiffs on this subject.
7           d.      Discovery from non-party recipients of document request subpoenas
8           Statement of all Parties:

9           The Parties have served document subpoenas on various third parties, and production and meet-
     and-confers are ongoing. Further meet-and-confers may also be necessary, and the Parties may serve
10
     additional third-party subpoenas.      Apple asked Magistrate Judge Hixson to compel Samsung
11
     Electronics America to comply with a document subpoena served by Apple, and Judge Hixson issued
12
     an order on October 9, 2020 granting Apple’s motion in part and denying it in part.
13          e.      Document review and depositions
14          Plaintiffs’ Statement:
15          In the past two months, Apple has produced large volumes of documents to Plaintiffs, and
     review is ongoing. Further, as noted above, Apple indicated that production would be substantially
16
     complete by July 31, 2020, but that did not occur; as noted above, Apple produced an additional 1.75
17
     million pages of documents on September 20, 2020. Plaintiffs are currently exploring certain issues
18
     related to this document production (e.g., the need for additional custodians 7, as broached previously
19   with Apple, and the production of cost- and expense-related documents that are referenced and linked
20   to, per embedded links, other documents) as well as whether these issues will need to be raised with
21   the Court if there is indeed an impasse. Plaintiffs in particular also expect that a significant amount of

22   data will be produced soon.
            Plaintiffs intend to take depositions in these matters beginning later this year, although timing
23
     will depend in part on the completion and sufficiency of document and data production.
24

25   7
            By letter dated March 5, 2020, Apple refused Plaintiffs’ demand for several additional named
     custodians, stating that, while it “remain[ed] open to discussing potential additional custodians,” it
26   would not add any unless Plaintiffs “identif[ied] some unfilled information gap in the custodians that
     Apple has already proposed[.]” Since that time, Plaintiffs have waiting patiently for Apple to
27   substantially complete production—something that has yet to occur—before renewing their request.
     Based on their review of the production thus far, as well as the recently-completed House of
28   Representatives’ investigation into Apple’s conduct, Plaintiffs have identified several “information
     gaps” and anticipate renewing their request for additional custodians soon.
                                                      - 10 -
                                FURTHER JOINT CASE MANAGEMENT STATEMENT
                                 CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
          Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 12 of 14


1            Apple’s Statement:
2            As discussed above, Apple has worked diligently to produce millions of documents and

3    substantially completed document production by July 31, 2020. Apple is also preparing to produce
     many billions of records of transactional data. With regard to custodians, in the course of the Parties’
4
     meet and confer process, Apple agreed on February 21, 2020 to add an individual to its list of
5
     designated custodians in this litigation.    Plaintiffs requested the addition of a number of other
6    individuals as custodians on February 25. Apple responded on March 5, explaining why it would be
7    inappropriate to add the individuals named by Plaintiffs as custodians in this litigation. Plaintiffs did
8    not raise the issue of custodians again until September 14, 2020, then noting merely that they might

9    seek additional custodians in the future. In light of Apple’s substantial completion of custodial
     document production, adding custodians at this late date (or further into the future) would be entirely
10
     inappropriate. However, under the Court’s order regarding the coordination of discovery (Consumer
11
     ECF No. 194, Developer ECF No. 80), documents that Apple produces in the related case Epic Games,
12
     Inc. v. Apple Inc., No. 20-cv-05640, (including from custodians relevant to that case who are not
13   designated custodians in these class actions) will also be produced to the Consumer and Developer
14   Plaintiffs.
15           Developer Plaintiffs have produced approximately 13,071 custodial documents. Meanwhile
     Consumer Plaintiffs have produced approximately 119 custodial documents, but their productions are
16
     not complete. During Plaintiff Edward Hayter’s deposition on May 22, 2020, he stated “I didn’t
17
     provide complete records.” And he has made no effort to supplement his production. Apple continues
18
     its review of documents produced by Plaintiffs and continues to meet and confer with them regarding
19   the same. Apple has taken depositions of two of named Consumer Plaintiffs, Edward Hayter and
20   Edward Lawrence, and intends to depose more witnesses in the coming months.
21   4.      SETTLEMENT AND ADR

22           The Parties mediated before the Hon. Layn Phillips (U.S.D.J. Ret.) on June 30, 2020. Certain
     follow-up discussions have occurred. The Parties have been unable to resolve either matter thus far;
23
     however, the Parties expect to continue to engage in further settlement discussions as appropriate.
24
     5.      RELATED CASES
25           On August 19, 2020 the Court related Epic Games, Inc. v. Apple Inc., N.D. Cal. No. 20-cv-
26   05640, to the Developer case. Developer ECF No. 107.
27           On October 8, 2020, a new case was filed that appears to be related to the Consumer case:

28   Pistacchio v. Apple Inc., N.D. Cal. No. 3:20-cv-0734.

                                                      - 11 -
                               FURTHER JOINT CASE MANAGEMENT STATEMENT
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
         Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 13 of 14


1    Dated: October 12, 2020                    WOLF HALDENSTEIN ADLER FREEMAN &
                                                 HERZ LLP
2
                                                  Mark C. Rifkin
3                                                 Rachele R. Byrd
                                                  Matthew M. Guiney
4                                                 Brittany N. DeJong

5                                               By: /s/ Rachele R. Byrd
                                                   Rachele R. Byrd
6                                                  750 B Street, Suite 1820
                                                   San Diego, CA 92101
7                                                  Telephone: 619.239.4599

8                                               Interim Class Counsel for the Consumer Plaintiffs

9    Dated: October 12, 2020                    HAGENS BERMAN SOBOL SHAPIRO LLP
                                                  Steve W. Berman
10                                                Robert F. Lopez
                                                  Shana E. Scarlett
11                                                Benjamin J. Siegel
12                                              By: /s/ Robert F. Lopez
                                                   Robert F. Lopez
13                                                 1301 Second Avenue, Suite 2000
                                                   Seattle, WA 98101
14                                                 Telephone: 206.623.7292
15                                              Interim Class Counsel for the Developer Plaintiffs
16
     Dated: October 12, 2020                    GIBSON, DUNN & CRUTCHER LLP
17                                                 Theodore J. Boutrous Jr.
                                                   Richard J. Doren
18                                                 Daniel G. Swanson
                                                   Mark A. Perry
19                                                 Veronica S. Lewis
                                                   Cynthia E. Richman
20                                                 Jay P. Srinivasan
                                                   Ethan D. Dettmer
21                                                 Eli M. Lazarus
22                                              By: /s/ Cynthia E. Richman
                                                   Cynthia E. Richman
23                                                 1050 Connecticut Avenue, N.W.
                                                   Washington, DC 20036-5306
24                                                 Telephone: 202.955.8234
25                                              Attorneys for Defendant Apple Inc.
26

27

28

                                                   - 12 -
                               FURTHER JOINT CASE MANAGEMENT STATEMENT
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
         Case 4:19-cv-03074-YGR Document 127 Filed 10/12/20 Page 14 of 14


1                                   ECF SIGNATURE ATTESTATION
2           In accordance with Local Rule 5-1, the filer of this document hereby attests that the concurrence

3    of the filing of this document has been obtained from the other signatories hereto.

4

5    Dated: October 12, 2020
                                                                  /s/ Cynthia E. Richman
6                                                                 Cynthia E. Richman
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      - 13 -
                               FURTHER JOINT CASE MANAGEMENT STATEMENT
                                CASE NOS. 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
